DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  in the recited “A computer-readable medium” covers both transitory and non-transitory embodiments, however can be amended to narrow the claim to cover only statutory embodiments to avoid 35 U.S.C. 101 rejection.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any clock correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. [PG. Pub. No.: US 2018/0331548 A1].

2. The dual sensor of claim 1, further comprising a housing in which the first and second circuits are arranged (100, system housing 102 & 104, Fig. 1, ¶0039).
Allowable Subject Matter
Claims 3-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 3, the prior art does not disclose or suggest the claimed “second clock frequency is higher than the first clock frequency” in combination with the remaining claimed elements as set forth in claim 3.
With regards to claim 4, the prior art does not disclose or suggest the claimed “second transmission protocol has a higher energy consumption than the first transmission protocol” in combination with the remaining claimed elements as set forth in claim 4.

With regards to claim 6, the prior art does not disclose or suggest the claimed “first measurement sequence has a lower power consumption than the second measurement sequence” in combination with the remaining claimed elements as set forth in claim 6. Claims 7, 8, & 9 are depended therefrom claim 6.
With regards to claims 10, 11, 12, & 13, the prior art does not disclose or suggest the claimed “for level measurement” or “for pressure measurement” or “for limit level measurement” or “for flow measurement”.
With regards to Method claim 14,  the prior art does not disclose or suggest the claimed acquiring a first measurement signal and calculating the process variable from the acquired first measurement signal within a first measurement sequence in a self-sufficient, autonomous operation of the sensor, in which the sensor is not supplied with energy from an external power supply; switching from the first measuring sequence to a second measuring sequence; acquiring a second measuring signal and calculating the process variable from the acquired second measuring signal within the second measuring sequence in a non- autonomous operation of the sensor, in which the sensor is supplied with energy from the external power supply.
With regards to Method claim 15,  the prior art does not disclose or suggest the claimed acquiring a first measurement signal and calculating a process variable from the acquired first measurement signal within a first measurement sequence in a self-sufficient, autonomous operation of the sensor, in which the dual sensor is not supplied 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852